Ostrau, J.
(concurring). I concur only upon constraint of Cier Indus. Co. v Hessen (NYLJ, Jan. 13, 1987, at 6, col 3 [App Term, 1st Dept]). As expressed in my dissent in that case, a landlord is entitled to recover the legal expenses incurred in the successful prosecution of a nonprimary residence case. It would necessarily follow under the reciprocal provision of Real Property Law § 234, that a tenant may recover the legal expenses incurred in the successful defense of such cases. I do agree with the majority that if attorney’s fees are to be denied to landlords in these proceedings, fairness dictates that they be denied to tenants as well.
Sandifer, J. P., and Parness, J., concur; Ostrau, J., concurs in a separate memorandum opinion.